Citation Nr: 0201920	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  96-18 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from February 13, 1981, to 
April 16, 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Board notes that the veteran perfected an appeal with 
respect to the issues of entitlement to service connection 
for residuals of a back injury, tinnitus, and schizophrenia.  
However, by an April 1997 hearing officer decision, service 
connection was established for tinnitus and a zero percent 
schedular evaluation was assigned.  Thereafter, by a March 
2000 Supplemental Statement of the Case, the schedular 
evaluation for the veteran's tinnitus was increased to 10 
percent disabling and the RO noted that this determination 
satisfied all matters on appeal as to this issue.  This is 
the highest schedular evaluation available for tinnitus and 
the veteran has not expressed disagreement with the assigned 
evaluation.  Accordingly, the March 2000 RO determination 
with respect to the issue of tinnitus constitutes a full 
grant of the benefit sought and the issue is no longer before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993); Grantham v. 
Brown, 114 F.3d 1156 (1997).  

With respect to the issue of entitlement to service 
connection for residuals of a back injury, it is noted that 
this claim was denied when this appeal was previously before 
the Board in August 2000.  Accordingly, the issue of 
entitlement to service connection for residuals of a back 
injury is no longer in appellate status and will not be 
addressed by the Board herein.  38 U.S.C.A. §§ 7104 (West 
1991).

Additionally, in the August 2000 decision, the Board remanded 
the issue of entitlement to service connection for an 
acquired psychiatric disability, claimed as schizophrenia, to 
the RO for additional evidentiary development.  Such 
development having been accomplished, the case is once again 
before the Board for appellate review.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran had a psychiatric disability which existed 
prior to entry into service and which was not the result of 
disease or injury in service.  

3.  Although the veteran was treated for a psychiatric 
disability during service, the underlying increase in 
severity was due to the natural progression of the disease.

4.  The veteran does not have a psychiatric disability, to 
include schizophrenia, that is of service origin.


CONCLUSIONS OF LAW

1. The appellant's psychiatric disability clearly and 
unmistakably preexisted her entry into military service, and 
the presumption of soundness is rebutted.  38 U.S.C.A. §§ 
1132, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.304(b) (2001).

2.  The appellant's psychiatric disability was not aggravated 
by her military service, and service connection is therefore 
not warranted.  38 U.S.C.A. 
§§ 1131, 1132, and 1153 (West 1991); 38 C.F.R. §§ 3.304 and 
3.306 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA regulations have also been revised as a 
result of these changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate her 
claim.  The Board concludes that, by virtue of the 
discussions in the rating decision, the Statement of the 
Case, the subsequent Supplemental Statements of the Case, the 
August 2000 Board remand, and letters sent to the veteran 
during the pendency of this appeal, the veteran was given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate her claim.  That is, the RO has 
provided notice of the pertinent laws and regulations 
pertaining to service connection for an acquired psychiatric 
disorder.  It has also provided a rationale explaining to the 
veteran why the evidence does not satisfy the criteria for 
service connection.  Therefore, the duty to notify has been 
satisfied.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)); Stegall v. West, 11 Vet. App. 268 (1998).  

The revised duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).

Additionally, the VCAA states that in claims for disability 
compensation VA is required to provide medical examinations 
or obtain medical opinions when necessary for an adequate 
decision.  A medical examination or medical opinion is deemed 
to be necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  See 38 C.F.R § 3.159(c)(4).

With respect to the duty to assist, the RO also complied with 
the Board's August 2000 remand by requesting that the veteran 
provide the names and complete addresses of all medical care 
providers who had treated her for a psychiatric disability 
both before and after discharge from active service.  As 
directed by the Board remand, the RO specifically requested 
that the veteran provide records from Eastern State Hospital 
in Venita, Oklahoma, dated in 1969; from Alaska Psychiatric 
Institue in Anchorage, Alaska, dated in 1974; and from 
Providence Hospital in Anchorage, Alaska, dated in 1979.  
Pursuant to this request, the identified treatment records 
have been obtained and are contained in the claims file.  
Additionally, as required by the August 2000 Board remand, 
the veteran has been afforded a VA psychiatric examination 
and the requested medical opinions have been provided.  
Accordingly, the Board is satisfied that its remand orders 
were complied with.  Stegall v. West, 11 Vet. App. 268 
(1998).  

In conclusion, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law as to the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.  In light of the notice and 
development action provided in this case, the Board also 
finds it would not be prejudicial to the veteran to issue a 
decision at this time.  But see Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand as to the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran.  Further development and further 
expending of VA's resources is not warranted.

Factual Background

Private treatment records show that the veteran's first 
psychiatric hospitalization was from July to September 1969 
at Eastern State Hospital.  A Psychiatric Case Report for 
this period of hospitalization reflects that the veteran had 
been in receipt of outpatient psychiatric treatment in New 
Mexico for six months prior to this period of inpatient 
treatment.  This treatment report also includes a diagnostic 
impression of emotionally unstable personality with 
inadequate and immature personality with sociopathic 
tendencies.  Similarly, a subsequent Diagnostic Staff 
Conference Note in connection with this hospitalization notes 
that "[d]ue to the history of sociopathic tendency with 
neurotic overlay the patient's final psychiatric diagnosis 
was unanimously decided by the medical staff as" personality 
trait disturbance, emotionally unstable personality or 
hysterical personality and hysterical neurosis with 
sociopathic tendencies.  It is further noted that the veteran 
had moderate predisposition and "sociopathic tendencies since 
adolescent life."  A September 1969 letter from the medical 
records department and approved by a physician states that, 
upon her admission and throughout her hospitalization, the 
veteran was not suffering from any severe mental illness.  It 
is further noted that the veteran was found to be suffering 
from "'an emotionally unstable personality and was diagnosed 
with personality trait disturbance, emotionally unstable 
personality, (with sociopathic tendencies).'"

The veteran had a second psychiatric hospitalization at the 
Alaska Psychiatric Institute from January to March 1974.  The 
hospital record reflects that the veteran required 
hospitalization after threatening to kill a judge and 
attempting to run to the roof of the court house to jump off 
after the judge determined that her husband should have 
custody of their two children.  It is noted that the veteran 
attended the court hearing "heavily sedated on Librium."  The 
diagnosis was hysterical personality disorder.  

A November 1979 treatment report from Alaska Hospital and 
Medical Center notes that the veteran provided "a long 
history compatible with bipolar affective disorder."  It is 
further noted that the veteran took an overdose because she 
was mad at her husband's neglect, unemployment, and worried 
about Christmas.

A Discharge Summary from Providence Hospital notes that the 
veteran was transferred to this facility on December 2, 1979, 
from Alaska Hospital where she had been admitted on November 
29, 1979, for an overdose of Tylenol with codeine, Darvon, 
Flexoril and alcohol. The examiner noted that the veteran was 
known to him from one previous office visit where she gave a 
history of recurrent ups and downs of mood, multiple 
psychiatric contacts, and at least three previous psychiatric 
related admissions since 1969.  The impression upon admission 
included drug overdose, suicide gesture for husband 
attention, and manic depressive by history.  A December 6, 
1979, progress note shows that the veteran was admitted with 
a diagnosis of depression.  A Social History Summary for this 
period of hospitalization notes that the veteran reported 
that she had experienced psychiatric problems "off and on" 
since 1965.

The veteran's February 1981 Report of Medical Examination for 
enlistment reflects that she was clinically normal upon 
psychiatric evaluation.  She reported no history of 
depression or excessive worry or nervous trouble of any sort 
and indicated that she had never been treated for a mental 
condition.  The veteran's service medical records reflect 
that she underwent neuropsychiatric observation in March 
1981.  The Narrative Summary of this period of observation 
notes that the veteran described a "very complex and bizarre 
history" and reported a history of "nervous breakdowns."  The 
examiner noted that the veteran reported a history of 
psychiatric treatment prior to entering the service but 
denied any psychiatric hospitalization.  Mental status 
examination revealed that the veteran's thought content was 
quite bizarre and had many sexual and paranoid qualities.  
The final diagnosis was schizophrenia, chronic, paranoid-type 
probable, moderate in degree, manifested by grossly 
delusional thinking.  It is noted that precipitating stress 
was minimal from routine military duty and that 
predisposition was severe from prior psychiatric treatment.  
An undated Report of Medical Examination for Chapter 13 
purposes reflects that the veteran was clinically normal upon 
psychiatric evaluation.  However, an April 1981 Report of 
Medical History reflects that the veteran reported a history 
of frequent trouble sleeping, depression or excessive worry, 
and nervous trouble.  She further reported that she had been 
treated for a mental condition during her period of service 
due to pressure and fatigue.  

An undated statement from a fellow service member includes 
the recollection that the veteran "had two completely 
different personalities" during service.  

An undated statement from the veteran's husband indicates 
that, with respect to her mental behavior, "her personality 
behavior pattern appears to be more aggressive in a negative 
matter, since her discharge" from service.  

The veteran was hospitalized at Saint Joseph Hospital from 
January 24, to February 14, 1983.  The Discharge Summary 
notes that she described her emotions as peaks and valleys 
most of her life and reported that she had a history of five 
prior psychiatric hospitalizations.  The final diagnoses were 
cyclothymic disorder and personality disorder with histrionic 
and narcissistic trends.  A report of history and physical 
examination includes findings of cyclothymic disorder and 
narcissistic personality disorder.  The examiner noted that 
the severity of her psychosocial stressors on a scale of 1-10 
was negative 2.  A report of psychological evaluation notes 
that the veteran reported multiple psychiatric 
hospitalizations in the past, starting in 1969.

An October 1986 Emergency Department medical record from 
University Hospital, Tuscon, Arizona, notes that the 
veteran's chief complaints were cramps, nausea, spasms, and 
an inability to see secondary to Haldol.  The assessment 
included bipolar disorder.

Reports of private treatment, dated in November 1992 and 
March 1993, include treatment for bipolar affective disorder.

Private treatment records from the Siskiyou Community Health 
Center, dated from July to September 1994, note that the 
veteran reported a history of manic depressive illness in 
connection with treatment for other complaints.  

A March 1995 psychiatric evaluation from the Guidance Center 
notes that the veteran reported a forty plus year history of 
BPAD (bipolar affective disorder).  She also reported that 
she had a history of seven prior psychiatric 
hospitalizations; the first one in 1969 and the most recent 
in 1983.  The assessment included BPAD and features of 
schizotypal personality disorder.  A March 1995 Comprehensive 
Assessment from the Guidance Center notes that the veteran 
complained of severe panic attacks.  It is further noted that 
the veteran reported three periods of psychiatric 
hospitalization; in 1969, 1974, and 1979; prior to her 1981 
enlistment for military service.  The provisional diagnosis 
included bipolar, manic, and personality disorder NOS (not 
otherwise specified).  Subsequent treatment reports from the 
Guidance Center reflect that the bipolar and bipolar 
affective disorder diagnoses were continued.  

Private treatment records from J. A. Walck, M.D., include an 
April 1995 treatment record which notes that the veteran 
reported that she was going to divorce her husband for 
abusing her and requested sleeping pills for nerves.  It is 
noted that the veteran had a history of alcohol/drug abuse.  
The assessment included adjustment disorder.  An assessment 
of adjustment disorder is noted in a May 1995 treatment 
report.  These records include complaints of anxiety attacks 
in July 1995.  An October 1995 treatment report shows that 
she was experiencing emotional upset.  It is noted that her 
divorce had been finalized earlier in the week and she had 
moved out of her boyfriend's trailer.

During her May 1996 personal hearing at the RO, the veteran 
conceded that she had a history of psychiatric treatment 
prior to enlistment; however, she claimed that her 
psychiatric problems increased in severity during her period 
of active duty due to various emotional problems as well as 
being accidentally hit by her drill instructor and her 
subsequent feelings of wanting to kill him.  She testified 
that, although she was diagnosed as schizophrenic in the 
military, she found out in 1987 that she is manic depressive 
or bipolar.  The veteran stated that she "had not reached the 
point where she would go after somebody with a weapon" prior 
to entering military service.  However, during her period of 
service, she "got so angry that [she] actually reached a 
point of blood lust, [she] wanted to kill this person so 
badly [she] could taste it."  The veteran testified that, 
every 5 to 7 years since her experience in the military, 
"something hits [her] bad enough that [she] just wants to go 
out for blood".  

A September 2001 report of VA examination for mental 
disorders notes that the veteran's medical records were 
available for review and the examination report would focus 
on her history.  It is noted that the veteran has had several 
psychiatric hospitalizations, most recently in February 1997.  
The veteran's diagnoses are bipolar II disorder, with both 
depressive and manic episodes that cycle around every 4 
months with psychotic features, and personality disorder with 
histrionic and narcissistic traits.  

The September 2000 VA examination report includes the 
examiner's enumerated responses to the opinions requested by 
the Board in August 2000.  Specifically, the examiner stated 
that the veteran had a preexisting psychiatric disability 
before entrance into active service.  Based on the veteran's 
reports and upon review of her medical history, the examiner 
concluded that the veteran had a very significant severe 
psychiatric history prior to admission.  The examiner further 
commented that there was an increase in disability during the 
veteran's active service; however, this was due to the 
natural progression of the disease.  Due to the severity of 
the veteran's illness, the examiner did not feel that the 
veteran's experience in service increased her disability.  
The examiner concluded that the demands of military service 
may have really helped the veteran function at a higher 
level.  

Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he or she entered into military 
service except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111 and 1132; 38 C.F.R. § 
3.304(b).  The presumption of soundness can be rebutted by 
clear and unmistakable evidence that the disorder existed 
prior to entry into service.  38 U.S.C.A. §§ 1111 and 1132; 
38 C.F.R. § 3.304(b).  In determining whether a disorder 
existed prior to entry into service, it is important to look 
at accepted medical principles including clinical factors 
pertinent to the basic character, origin, and development of 
the disorder.  38 C.F.R. § 3.304(b)(1).  History given by the 
veteran, which conformed to accepted medical principles, in 
conjunction with basic clinical data, is probative evidence 
of the incurrence, symptoms, and course of the disorder.  38 
C.F.R. § 3.304(b)(2).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and 
(b).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" -- that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  Moreover, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions, but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Analysis

The evidence indicates that the veteran had a very 
significant severe psychiatric history for several years 
prior to entry into service and that this condition was not 
found at the time of her entry into service.  Under the 
circumstances, she is entitled to the presumption of 
soundness at the time of her entry into service under the 
above-noted statutory provisions.  The presumption, however, 
is rebutted in this case by clear and unmistakable evidence, 
in the form of private medical reports of her treatment prior 
to entry into service as well as records of psychiatric 
treatment during her period of service, that show that the 
veteran's psychiatric impairment preexisted her entry into 
service.

The question now for the Board to decide is whether the 
veteran's preservice psychiatric disorder was aggravated by 
active service.  The private medical reports reflect that the 
veteran received outpatient psychiatric counseling and 
underwent three periods of hospitalization from 1969 to 1979.  
In February 1981, she entered active service under these 
circumstances.  The veteran's service medical records show 
that she underwent neuropsychiatric observation in March 
1981.  During this period of observation, she reported a 
history of psychiatric treatment prior to entering the 
service but denied any psychiatric hospitalization.  The 
final diagnosis was schizophrenia, chronic, paranoid-type 
probable, moderate in degree, manifested by grossly 
delusional thinking.  Upon review of the veteran's medical 
history, including her psychiatric treatment records prior to 
and during her period of military service, a VA examiner for 
mental disorders concluded that there was an increase in 
disability during the veteran's active service; however, this 
was due to the natural progression of the disease.  Moreover, 
the examiner felt that the demands of military service may 
have really helped the veteran function at a higher level.

The Board has noted and considered the veteran's testimony 
that her preservice psychiatric disorder increased in 
severity in service.  In this regard, the medical evidence 
indicates that there was an increase in her psychiatric 
disorder due to the severity of her illness; however, this 
was due to the natural progression of the disease.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for an 
acquired psychiatric disability, claimed as schizophrenia.  
Hence, the claim is denied.

Since the preponderance of the evidence is against the claim 
for service connection for an acquired psychiatric 
disability, claimed as schizophrenia, the benefit of the 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disability, 
claimed as schizophrenia, is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

